Citation Nr: 9932781	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from February 1973 to April 
1973 and from August 1974 to October 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to service 
connection for migraine headaches.


FINDING OF FACT

Competent medical evidence of a nexus, or link, between the 
veteran's service and any current headache disorder, 
specifically migraine headaches, has not been presented.


CONCLUSION OF LAW

The claim of entitlement to service connection for migraine 
headaches is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

The veteran's service medical records document a somewhat 
contradictory medical history as to the veteran's headaches.  
Upon enlistment examination (conducted in February 1973), the 
veteran did not report having frequent or severe headaches or 
any head injury, and no pertinent abnormalities were recorded 
by the examiner.  The veteran was subsequently medically 
separated from service in April 1973, because of a right knee 
injury.  Upon reenlistment examination (conducted in July 
1974), the veteran reported frequent and severe headaches, 
dizziness or fainting spells, and a head injury.  The 
examiner noted that no treatment had been prescribed for the 
veteran's headaches.  The examiner also noted that the 
veteran had sustained a concussion in 1969 and that dizziness 
and headaches had followed.  However, the veteran stated that 
he was "OK" now.  A subsequent examination (conducted in 
October 1974) reflects the veteran's report of having had 
severe headaches since the age of seven, for which he 
received treatment.  The examiner noted that there was no 
sequelae and that the headaches were not considered 
disabling.

In July 1975, the veteran presented for treatment, 
complaining of a possible concussion.  He had hit the 
anterior superior portion of his head on a wall, while 
playing handball.  The veteran stated that he had almost lost 
consciousness at the time.  Currently, the veteran reported 
having dizzy spells, slurred speech, and headaches.  An x-ray 
study appeared to be within normal limits, and the veteran's 
pupils responded to light.  He was put on 24 hours of 
bedrest.

Following a car accident in November 1975, the veteran 
complained of headaches, vertigo, and a sore neck.  The 
veteran stated that his car had been struck from the side, 
and he had not hit his head or lost consciousness.  He had 
pain in his neck, occipital headaches, and dizziness with 
sudden standing.  Physical examination found muscle spasm, 
and the veteran had good range of motion without point 
tenderness.  There was no radiation of pain into the 
veteran's arms.  The impression was cervical strain.  A 
contemporaneous x-ray study was negative, and the veteran's 
neurological examination was within normal limits.

In December 1976, the veteran presented complaining of a 
severe headache, following a head trauma in a football game 
one week before.  The veteran stated that he had had an 
almost constant headache since the game.  Physical 
examination showed tenderness at the left posterior area of 
the head (sternocleidal mastoid).  The veteran had gotten no 
relief from Tylenol.  The impression was muscle strain, and 
the veteran was prescribed Fiorinal and heat.

In January 1977, it was noted that the veteran had a history 
of head and neck trauma eight years prior.  At that time, the 
veteran had been unconscious for five days and had been 
hospitalized.  Subsequently, the veteran had had constant 
pain in the occipital area for one year.  After that, 
however, he had had no problems since.  Currently, the 
veteran reported a return of almost daily occipital, 
throbbing headaches and pain.  He took between eight and 16 
Tylenol a day for pain relief.  There was no nausea or 
vomiting.  The impression was probable tension headaches, but 
because of the veteran's history of severe head trauma, he 
was referred to neurosurgery for evaluation.

The following month, in February 1977, the veteran continued 
to complain of severe headaches.  He was again prescribed 
Fiorinal.

The veteran's neurological consultation was conducted in 
March 1977.  His medical history was reviewed, and he 
underwent a physical and neurological examination, which was 
entirely within normal limits.  The physician agreed with the 
earlier impression of tension headaches.  It was noted that 
it was not unusual for patients who had had severe 
concussions to have muscle tension-type headaches of 
increasing severity and frequency, especially those who 
continued to have minor head traumas like from football.  It 
was suggested that the veteran be placed on Bellergal, as 
needed, for two weeks.  If no results were achieved, then the 
veteran should be placed on Valium, plus a mild analgesic.  
In any case, it was advised that the veteran be kept on 
medication to give him a headache-free period for four to six 
weeks; then he could be discharged.

In July 1977, the veteran requested a prescription for 
Bellergal, for his recurrent tension headaches.  The 
veteran's earlier neurologic consultation was referenced, as 
was the use of Bellergal and Valium.

The veteran's August 1978 reenlistment examination is silent 
as to the veteran's headaches, both as reported by the 
veteran and clinically noted by the examiner. No pertinent 
abnormalities were noted.

In January 1980, the veteran again complained of headaches, 
and he was referred for a neurological consultation.  At the 
consultation the veteran reported that he had had chronic 
headaches for the past six years.  It was noted that the 
veteran had a history of multiple concussions, in 1969, 1975, 
and 1977.  The veteran himself dated his headaches to the 
head injury sustained in 1975.  During that incident, the 
veteran's major injury had been whiplash.  The veteran stated 
that he had had chronic headaches since then.  The veteran 
characterized the pain as dull, primarily in the post-
cervical region.  The veteran denied any preceding warning, 
nausea, photophobia, and paresthesia.  He stated that he had 
had a constant pain almost daily over the past eight months.  
Prior to that, the veteran's pain would last for several 
weeks then resolve.  The intensity of the veteran's headaches 
varied.  He denied any precipitating factors, except for when 
he did detailed work, like at a microscope.  The veteran got 
best relief through the use of heat on the area or with mild 
analgesics.  The veteran's present headache did not interfere 
with his ability to function on the job.  Physical and 
neurological examination was normal, and it was noted that 
the veteran was a 26 year old male with chronic post-cervical 
headaches, who on examination exhibited no abnormalities.  
The veteran's history was most consistent with muscle 
contraction process.

Upon separation examination (conducted in October 1982), the 
veteran reported that he had had dizziness or fainting spells 
and that he had sustained a head injury.  The veteran did not 
reference headaches and indicated that he was not taking any 
medications.  The examiner noted the veteran's dizziness, 
related to a head injury seven years before.  There had been 
no recurrence and no residuals.

The correspondence from the veteran's private physician 
(dated in July 1996) pertains primarily to the veteran's 
fibromyalgia, diagnosed in July 1995.  It was also noted that 
the veteran's significant co-morbidities included nearly 
lifelong headaches, which compromised the veteran's ability 
to function on a daily basis and were poorly controlled.  
There was no discussion as to the etiology of the veteran's 
headaches, nor was there any reference to the veteran's 
periods of service and any events therein.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for migraine headaches, which 
resulted from a head injury sustained while in service.  The 
Board also acknowledges the various entries in the veteran's 
service medical records that document complaints and 
treatment of headaches.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claim must be denied, as it is not well 
grounded.  There is no clinical evidence of record linking 
the veteran's current headaches to his service and events 
therein.  See Caluza v. Brown, supra.

Here, upon review of the veteran's claims file and the 
evidence contained therein, the Board finds competent medical 
evidence of a current disability (headaches).  The Board also 
finds evidence of in-service incurrence (various entries in 
the veteran's service medical records pertaining to treatment 
for headaches).  However, as just stated, the Board does not 
find any competent clinical evidence of a nexus, or link, 
between the veteran's current headaches and events in 
service.  Such evidence is necessary for a well-grounded 
claim of entitlement to service connection.  Id.

In this respect, the Board notes that the veteran's 
separation examination was negative for any notation as to 
the veteran's headaches, whether self-reported or clinically 
observed.  It was also clinically noted at that time that 
there were no residuals from the veteran's in-service head 
injury.  The Board also stresses that the July 1996 
correspondence from the veteran's private physician (the only 
post-service medical evidence of record) pertains primarily 
to the veteran's fibromyalgia.  As to the veteran's 
headaches, it was noted that these headaches were nearly 
lifelong.  The physician did not comment on the etiology of 
the veteran's headaches, nor did he discuss their 
relationship, if any, to the veteran's service.  Indeed, 
other than classifying the veteran's headaches as nearly 
lifelong and indicating that they compromised the veteran's 
ability to function on a daily basis, there was no additional 
consideration of this disorder.  Rather, the physician 
focused on detailing the symptomatology of the veteran's 
fibromyalgia.  Moreover, the Board points out that the 
physician documented a treatment history dating only from 
July 1995, a period almost 13 years after the veteran's 
service.

In effect, the veteran has proffered only his assertions that 
the headaches he currently experiences, including claimed 
migraine headaches, are related to events in service, 
particularly a head trauma sustained in 1975.  Nothing in the 
record indicates that the veteran possesses the medical 
expertise necessary to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.  Here, though, the only evidence of record 
relating the veteran's current headaches to those in service 
is the veteran's own lay assertions.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current headaches and events in 
service, the veteran has not submitted a well-grounded claim 
of entitlement to service connection for migraine headaches.  
See Caluza v. Brown, supra.

In reaching this determination, the Board acknowledges the 
possibility that the veteran's service medical records are 
incomplete, as suggested in the claims file.  However, the 
Board notes that the veteran's separation examination (the 
veteran's last service record in effect) is of record.  The 
Board also stresses that its decision in this instance does 
not depend on or involve the content of the veteran's service 
medical records.  Clearly, the veteran experienced headaches 
while in service.  Rather, the Board finds that the veteran 
has not submitted a well-grounded claim of entitlement to 
service connection, as there is no competent clinical 
evidence of record offering an opinion as to the 
relationship, if any, between the veteran's current headaches 
and events in service.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the August 1996 
rating decision, in the February 1997 statement of the case, 
and in the December 1998 supplemental statement of the case, 
as he was informed of the evidentiary requirements of a well-
grounded claim and told that medical evidence as to a 
relationship between the veteran's headaches and his service 
was necessary.  Moreover, the veteran has not provided any 
indication of the existence of additional evidence that would 
make this claim well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

Absent a well-grounded claim for service connection, the 
Board does not need to reach the question of whether the 
veteran's claimed headaches preexisted service or were 
aggravated thereby.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).


ORDER

Entitlement to service connection for migraine headaches is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

